DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant cancelled claims 1-60.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 61 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 
Claim 61 is directed to an abstract idea. Under Step 1, the claim is directed to a process.
Under Step 2A, Prong One, the claim is directed to an Abstract idea because:
The step of “passing a first signal representing a physical process through two or more integration paths, one of the integration paths including a sequence of two or more integration stage blocks; and calculating at least one final output signal based on an arithmetical combination of outputs of the two or more integration paths, wherein each of the first signal and the at least one final output signal comprises a sequence of samples, each sample representing a value of the first signal or the at least one final output signal at a sampling time, wherein an integration stage block in the sequence of integration 
Under Step 2A, Prong Two, the claims do not recite additional elements that integrate the judicial exception into a practical application. In particular, the claim recites additional elements/steps such as “receives an input signal comprising a sequence of input samples and generates an output signal comprising a sequence of output samples; comprises a data window having an associated length in samples, the data window covering a sequence of most recent input samples received by the integration stage block”, which is considered to be insignificant extra solution data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. it does positively recite a particular machine that receives an input signal comprising a sequence of input samples and generates an output signal comprising a sequence of output samples; comprises a data window having an associated length in samples, the data window covering a sequence of most recent input samples received by the integration stage block.  
 Under Step 2B, the claim does not recite additional elements that integrate the judicial exception into a practical application.  
  There is no transformation or reduction of a particular article to a different state or thing, the claim does not recite additional elements that integrate the judicial exception into a practical application.
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea itself.
Dependent claims 62-70 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims amount to significantly more than the judicial exception.  The Examiner notes that the sensor of claim 70 is considered to be insignificant extra-solution activity of data gathering.
Claim 71 is directed to an abstract idea for the same rationales as claim 61.
Dependent claims 22-80 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims amount to significantly more than the judicial exception.  The Examiner notes that the sensor of claim 80 is considered to be insignificant extra-solution activity of data gathering.

				Examiner’s notes
4.	The closest prior art, Arnesen (Patent No. US 7,020,218) teaches a Direct Fourier Transform kernel with an integrated windowing filter having a desired number of stages, the windowing filter is a lowpass filter. The lowpass filter has a rectangular filter transfer characteristic. The DFT includes a complex multiplier. A first portion of the windowing filter is provided before the complex multiplier and can be implemented using real arithmetic. A second portion of the windowing filter is provided after the complex multiplier and is implemented using complex arithmetic. The filter weights of the second portion of the windowing filter are unity and thus no multiplier is needed for the filter weights in the second portion of the windowing filter. However; Arnesen fails to anticipate or render obvious a method or a system for filtering a signal, comprising: passing a first signal representing a physical process through two or more integration paths, one of the integration paths including a sequence of two or more integration stage blocks; and calculating at least one final output signal based on an arithmetical combination of outputs of the two or more integration paths, wherein each of the first signal and the at least one final output signal comprises a sequence of samples, each sample representing a value of the first signal or the at least one final output signal at a sampling time, wherein an integration stage block in the sequence of integration stage blocks: receives an input signal comprising a sequence of input samples and generates an output signal comprising a sequence of output samples; comprises a data window having an associated length in samples, the data window covering a sequence of most recent input samples received by the integration stage block, only the sequence of the most recent 

Response to Arguments
5.	Applicant's arguments filed 1/07/22 have been fully considered but they are not persuasive.
	The applicant argues that the present method of claim 61 and the present system of claim 71 are directed to the filtering of actual physical signals. The filtering of physical signals is inherently a non-abstract process. A physical signal is received and transformed by filtering into a final, filtered output.
The examiner respectfully disagrees with the applicant’s argument because the claims recite nothing more than a series of mathematical operations presumably performed on a computer (see paragraph [00884]). Additionally, the claims recite no clearly defined practical application of the claimed method or do not draw a conclusion as to the final end result of the mathematical operation being directed toward a practical passing a first signal representing a physical process through two or more integration paths”, this is considered a generic element for data gathering.  No transformation or reduction of a particular article to a different state or thing is found in the claims. Therefore the claims are found to be patent ineligible.

Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
  
    Contact information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED CHARIOUI whose telephone number is (571)272-2213.  The examiner can normally be reached Monday through Friday, from 9 am to 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mohamed Charioui
/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857